Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 1 of 6 PageID 4053

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
MALU LUND,

Plaintiff,

 

Vv. Case No. 3:16-cv-394-J-32JRK
M.T. PRODUCTIONS IN

JACKSONVILLE, INC. d/b/a Thee

Officers Club,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Malu Lund false or misleading? (/f your answer is “Yes” to this question,
proceed to number 2; if, you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

wie No

2. Did M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Malu Lund deceive, or have the capacity to deceive, consumers? (Jf you
answer “Yes,” proceed to number 8; if you answer “No,” then you do not need to
answer any more questions in this section and you should proceed to Section

Two)
-_ No

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 2 of 6 PagelD 4054

B. Did M.T. Productions in Jacksonville, Inc.’s deceptive advertising
featuring Plaintiff Malu Lund have a material effect on consumers’ purchasing
decisions? (Jf your answer is “Yes” to this question, proceed to number 4; if you
answer “No,” then you do not need to answer any more questions in this section
and you should proceed to Section Two)

KY es No

4, Did the product or service misrepresented by M.T. Productions in
Jacksonville, Inc. affect or involve interstate commerce? (/f your answer ts “Yes”
to this question, proceed to number 5; if you answer “No,” then you do not need
to answer any more questions in this section and you should proceed to Section

Two)
A Yes No

5. Did Plaintiff Malu Lund suffer actual damages as a result of M.T.
Productions in Jacksonville, Inc.’s advertising featuring her image? (After
answering this question, proceed to number 6)

Yes tO 195

If your answer is “Yes,” in what amount?

6. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Malu Lund’s trademark willful and deliberate, was M.T. Productions
in Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in
Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes “N

Oo

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 3 of 6 PagelD 4055

 

 

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

he Even though Plaintiff Malu Lund has not been awarded any actual
monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Malu Lund entitled to nominal damages as a result of any of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceed to Section Three)

AY es No

If your answer is “Yes,” in what amount?

$2,500.60

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

i, Does Plaintiff Malu Lund have trademark rights in her name,
image, or likeness that is entitled to protection? (Jf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Three)

— Yes No

2. Has Plaintiff Malu Lund proven by a preponderance of the evidence
that M.T. Productions in Jacksonville, Inc.’s use of her name, image, or likeness
in M.T. Productions in Jacksonville, Inc.’s advertisements was likely to cause
confusion among consumers as to the affiliation, connection, or association
between Malu Lund and M.T. Productions in Jacksonville, Inc., or as to Malu
Lund’s sponsorship or approval of M.T. Productions in Jacksonville, Inc.? (Jf
your answer is “Yes” to this question, proceed to number 3; if you answer “No,”

 
Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 4 of 6 PagelD 4056

 

then you do not need to answer any more questions in this section and you should
proceed to Section Three)

So Yes No

3. Did Plaintiff Malu Lund suffer any actual damages as a result of
the M.T. Productions in Jacksonville, Inc.’s use of her trademark? (After
answering this question, proceed to number 4)

Yes A) N

Oo

If your answer is “Yes,” in what amount?

4. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Malu Lund’s trademark willful and deliberate, M.T. Productions in
Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in
Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes No

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Malu Lund has not been awarded any actual
monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Malu Lund entitled to nominal damages as a result of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceed to Section Three)

“Yes No

 
Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 5 of 6 PagelD 4057

If your answer is “Yes,” in what amount?

$ 2,500.4

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that M.T. Productions in
Jacksonville, Inc. is liable for unauthorized misappropriation of Plaintiff Malu
Lund’s image. Thus, you will only consider the issue of damages. What is the
amount of damages that should be awarded to Plaintiff Malu Lund for the
misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

$_O. OO

Reasonable Royalty:

$ 3S Oy).
Section Four - Unjust Enrichment

1. Was M.T. Productions in Jacksonville, Inc. unjustly enriched from
using Plaintiff Malu Lund’s image?

Yes “No

If yes, in what amount has M.T. Productions in Jacksonville, Inc. been
unjustly enriched that should be returned to Plaintiff Malu Lund?

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 105 Filed 07/29/19 Page 6 of 6 PagelD 4058

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this _Z24_ day of July, 2019.

ZZ

a 7 —

Foreperson

 

 

 

 
